The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 9, 2014

                                   No. 04-14-00130-CR

                                  Joshua ORCASITAS,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR7776
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED IN
PART. The Appellant’s brief is due on or before October 20, 2014. No further extensions of
time will be granted.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court